UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2014 Date of reporting period:April 30, 2014 Item 1. Report to Stockholders. New Path Tactical Allocation Fund Semi-Annual Report www.NewPathGTAAFund.com April 30, 2014 NEW PATH TACTICAL ALLOCATION FUND Letter to Shareholders (Unaudited) April 30th, 2014 Fellow Shareholders, Thank you for joining us with your investment in the New Path Tactical Allocation Fund (the “Fund”).The Fund invests in major market index-based Exchange Traded Funds or Notes (ETFs) to gain exposure to broad equity and fixed income markets.The Fund is often referred to as a global tactical asset allocation fund in that assets are periodically re-allocated among various global equity markets, or even out of equities altogether and into fixed income based securities.In particular, the Fund executes this re-allocation process monthly and normally holds two to four ETFs. Equity markets continued to perform very well during the last 6 months, with the S&P 500 again leading the way among equity categories.Specifically, the S&P 500 was up 8.36% for the 6 months ending April 30th, 2014.The MSCI ACWI All Cap Index – which is a broader reflection of stocks, including company size and worldwide – was also up nicely during that period, gaining 5.25%.The Fund lagged our benchmark (60% MSCI ACWI All Cap/ 40% Barclays U.S. Aggregate Bond Index), posting a 0.39% loss for the investor share classes.This underperformance is attributed almost entirely to what we call the “head fake” problem. In sports such as basketball you often have one player with the ball matched up with an opposing player trying to respond to their actions.The offensive player will use a body motion – often their head – to indicate they are moving one direction, only to reverse course to do the opposite.This is the classic “head fake”.Our investment model responds to market movements, and positions assets based on those movements – much like the defensive player on the basketball court.January and February of 2014 is a perfect example of a market trend head fake.January of this year was a very negative month for equities.Our fund was fully invested in equities during the month and, consistent with our risk management philosophy, we exited equities in February.Unfortunately for us, U.S. and global equities then reversed course to post strong gains while we were positioned in cash and bonds, causing us to miss out on the recovery.Classic head fake. You may remember that we manage the Fund using a quantitative investment model.This means that our investment decisions are based on a series of formulas and a pre-set decision grid that specifies to which classes assets will be allocated, and how much.We enter a variety of index price level data, and our investment model calculates exactly what percentage should be invested in each asset class. A critical part of managing a portfolio using a quantitative model is to continually review the formulas to make sure we are confident that it stays relevant to the current investing environment.We have been doing this recently with an eye toward reducing the number of “head fake” months we experience.As a result, we have made some changes within our analytics that will hopefully make our process less susceptible to the “head fake” problem I mentioned above and improve our performance during choppy or uncertain equity markets. That said, it bears reminding you why you’ve chosen to invest in the New Path Tactical Allocation Fund.We want to gain when equities gain.But our real value comes during downturns.Being subject to some of these head fakes also means that we are trying to move out of longer bear markets very early to preserve as much of your capital as possible.Our goal is to prevent or limit losses when the next bear market comes.It is not a question of if it will come, but when. 1 NEW PATH TACTICAL ALLOCATION FUND Thank you again for your participation in the New Path Tactical Allocation Fund.We are honored by the trust you have placed in us. Ron Bristol, MBA President, New Path Capital Advisors Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign as well as emerging markets securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in commodity related businesses may be subject to greater volatility than more traditional businesses due to factors such as weather, disease, political, or regulatory developments.REITs and real estate securities contain additional risks, such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for long term debt securities.Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in mid and smaller sized companies involve additional risks such as limited liquidity and greater volatility.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Diversification does not assure a profit or protect against a loss in a declining market. Past performance does not guarantee future results. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is an unmanaged index generally representative of the market for stocks of large sized U.S. companies.An investment cannot be made directly in an index.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. The 60% MSCI ACWI All Cap/40% Barclays U.S. Aggregate Bond Index is a blended index.The MSCI ACWI All Cap Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The Barclays U.S. Aggregate Bond Index is a broad measure of the U.S. investment-grade fixed-income securities market.This Index cannot be invested in directly. The Fund is distributed by Quasar Distributors, LLC. 2 NEW PATH TACTICAL ALLOCATION FUND Value of $1,000,000 Investment (Unaudited) The chart assumes an initial investment of $1,000,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of April 30, 2014 1-Year Since Inception(1) Investor Class (without sales load) 0.15% 4.91% Investor Class (with sales load)(2) -4.83% 2.62% Institutional Class 0.48% 5.24% 60% MSCI ACWI All Cap/40% Barclays U.S. Aggregate Bond Index(3) 8.68% 11.78% S&P 500 Index(4) 20.44% 21.76% Inception date of each class was December 28, 2011. Return reflects a sales load of 5.00%. The 60% MSCI ACWI All Cap/40% Barclays U.S. Aggregate Bond Index is a blended index.The MSCI ACWI All Cap is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The Barclays U.S. Aggregate Bond Index is a broad measure of the U.S. investment-grade fixed-income securities market. This Index cannot be invested in directly. The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. 3 NEW PATH TACTICAL ALLOCATION FUND Expense Example (Unaudited) April 30, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) or purchase payments, reinvested dividends, or other distributions; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (November 1, 2013 – April 30, 2014). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (11/01/2013) Value (04/30/2014) (11/01/2013 to 04/30/2014) Investor Class Actual(2) $996.10 Investor Class Hypothetical (5% annual return before expenses) 1,000.00 1,017.50 7.35 Institutional Class Actual(2) 1,000.00 998.50 6.05 Institutional Class Hypothetical (5% annual return before expenses) 1,000.00 1,018.74 6.11 Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.47% and 1.22% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended April 30, 2014 of (0.39)% and (0.15)% for the Investor Class and Institutional Class, respectively. 4 NEW PATH TACTICAL ALLOCATION FUND Allocation of Portfolio (% of Net Assets) (Unaudited) April 30, 2014(1) Fund Holdings (Unaudited) as of April 30, 2014(1) (% of net assets) SPDR S&P rust 36.5% SPDR Barclays Short Term High Yield Bond Fund 20.0% Short-Term Investments & Other Assets and Liabilities 43.5% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 5 NEW PATH TACTICAL ALLOCATION FUND Schedule of Investments (Unaudited) April 30, 2014 Description Shares Value EXCHANGE-TRADED FUNDS – 56.5% SPDR S&P rust# $ SPDR Barclays Short Term High Yield Bond Fund Total Exchange-Traded Funds (Cost $26,479,918) SHORT-TERM INVESTMENT – 43.7% Invesco Liquid Assets Portfolio, 0.06%^ (Cost $20,799,394) Total Investments – 100.2% (Cost $47,279,312) Other Assets and Liabilities, Net – (0.2)% ) Total Net Assets – 100.0% $ # Fair value of this security exceeds 25% of the Fund’s net assets.Additional information for this security, including the financial statements, is available from the SEC’s EDGAR database at www.sec.gov. ^ Variable Rate Security – The rate shown is the rate in effect as of April 30, 2014. See Notes to the Financial Statements 6 NEW PATH TACTICAL ALLOCATION FUND Statement of Assets and Liabilities (Unaudited) April 30, 2014 ASSETS: Investments, at value (cost $47,279,312) $ Interest receivable Prepaid expenses Total assets LIABILITIES: Payable for capital shares redeemed Payable to investment adviser Accrued distribution fees Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class Institutional Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share(2) $ $ Maximum offering price per share ($10.26/0.9500) $ N/A Unlimited shares authorized, no par value A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase. See Notes to the Financial Statements 7 NEW PATH TACTICAL ALLOCATION FUND Statement of Operations (Unaudited) For the Six Months Ended April 30, 2014 INVESTMENT INCOME: Interest income $ Dividend income Total investment income EXPENSES: Investment adviser fees (See Note 4) Fund administration & accounting fees (See Note 4) Transfer agent fees (See Note 4) Distribution fees – Investor Class (See Note 5) Audit fees Federal & state registration fees Legal fees Compliance fees (See Note 4) Trustee fees Other Custody fees (See Note 4) Postage & printing fees Total expenses before recoupment Add: Advisory fee recoupment (See Note 4) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized gain (loss) on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See Notes to the Financial Statements 8 NEW PATH TACTICAL ALLOCATION FUND Statements of Changes in Net Assets For The Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies — Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold — — Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Increase in net assets from Institutional Class transactions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class ) ) Institutional Class ) ) From net realized gains: Investor Class ) — Institutional Class ) — Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, including accumulated undistributed net investment income of $48,612 and $119,989, respectively $ $ See Notes to the Financial Statements 9 NEW PATH TACTICAL ALLOCATION FUND Financial Highlights For a Fund share outstanding throughout the period. For The Six Months For The Period Ended April 30, 2014 Year Ended Inception Through (Unaudited) October 31, 2013 October 31, 2012(1) Investor Class PER SHARE DATA: Net asset value, beginning of period $ $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: Dividends from net investment income ) ) — Dividends from net capital gains ) — — Total distributions ) ) — Net asset value, end of period $ $ $ TOTAL RETURN(2) )%(3) % )%(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ $ Ratio of expenses to average net assets(4): Before expense reimbursement/recoupment %(5) % %(5) After expense reimbursement/recoupment %(5) % %(5) Ratio of net investment loss to average net assets(4): Before expense reimbursement/recoupment %(5) % %(5) After expense reimbursement/recoupment %(5) % %(5) Portfolio turnover rate %(3) % %(3) Inception date of the Fund was December 28, 2011. Total return does not reflect sales charge. Not annualized. Does not include expenses of investment companies in which the Fund invests. Annualized. See Notes to the Financial Statements 10 NEW PATH TACTICAL ALLOCATION FUND Financial Highlights For a Fund share outstanding throughout the period. For The Six Months For The Period Ended April 30, 2014 Year Ended Inception Through (Unaudited) October 31, 2013 October 31, 2012(1) Institutional Class PER SHARE DATA: Net asset value, beginning of period $ $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations — LESS DISTRIBUTIONS: Dividends from net investment income ) ) — Dividends from net capital gains ) — — Total distributions ) ) — Net asset value, end of period $ $ $ TOTAL RETURN )%(2) % %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ $ Ratio of expenses to average net assets(3): Before expense reimbursement/recoupment %(4) % %(4) After expense reimbursement/recoupment %(4) % %(4) Ratio of net investment income to average net assets(3): Before expense reimbursement/recoupment %(4) % %(4) After expense reimbursement/recoupment %(4) % %(4) Portfolio turnover rate %(2) % %(2) Inception date of the Fund was December 28, 2011. Not annualized. Does not include expenses of investment companies in which the Fund invests. Annualized. See Notes to the Financial Statements 11 NEW PATH TACTICAL ALLOCATION FUND Notes to the Financial Statements (Unaudited) April 30, 2014 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The New Path Tactical Allocation Fund (the “Fund”) is a non-diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is total return. The Fund commenced operations on December 28, 2011. The Fund currently offers two classes of shares, the Investor Class and the Institutional Class. Investor Class shares are subject to a 0.25% distribution fee. Each class of shares has identical rights and privileges except with respect to the distribution fees and voting rights on matters affecting a single share class. The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund.Therefore, no federal income tax provision is required. As of and during the period ended April 30, 2014, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended April 30, 2014, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions, Income and Distributions – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost. Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually. Distributions to shareholders are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. For the period ended April 30, 2014, there were no such reclassifications. 12 NEW PATH TACTICAL ALLOCATION FUND Notes to the Financial Statements (Unaudited) – Continued April 30, 2014 Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Allocation of Income, Expenses and Gains/Losses – Income, expenses (other than those deemed attributable to a specific share class), and gains and losses of the Fund are allocated daily to each class of shares based upon the ratio of net assets represented by each class as a percentage of the net assets of the Fund. Expenses deemed directly attributable to a class of shares are recorded by the specific class. Most Fund expenses are allocated by class based on relative net assets. 12b-1 fees are expensed at 0.25% of average daily net assets of Investor Class shares.Expenses associated with a specific fund in the Trust are charged to that fund. Common Trust expenses are typically allocated evenly between the funds of the Trust, or by other equitable means. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. The Fund’s investments are carried at fair value. Mutual Funds – Investments in other mutual funds, including money market funds, are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Exchange-Traded Funds – Exchange-traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. If, on a particular day, an exchange-traded fund does not trade, then the mean between the most recent quoted bid and asked prices will be used. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance 13 NEW PATH TACTICAL ALLOCATION FUND Notes to the Financial Statements (Unaudited) – Continued April 30, 2014 that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2014: Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
